DETAILED ACTION 
Claims 21-40, submitted on March 29, 2022, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
The requirement for restriction in the action mailed on October 13, 2022 is hereby with-drawn.  Applicant’s election submitted on October 26, 2022 is therefore moot.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite because it depends from a cancelled claim, although the examiner presumes that applicant intended for claim 37 to depend from claim 21.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP1 2141 et seq.  
Claims 21-27 and 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singh (US 2011/0082125 A1).  
Singh (cited in applicant’s IDS2) discloses aqueous ophthalmic solutions (Example 1 and Example 2 at para. 0017) comprising the antibiotic moxifloxacin hydrochloride and dexa-methasone sodium phosphate having a pH of 7.5-8.1 (Example 1) or 7.8-8.0 (Example 2).  By definition, a “solution” includes dissolved ingredients and is therefore necessarily homogenous.  Referring to Example 1 (para. 0017), the moxifloxacin hydrochloride is 0.5-0.6 wt% and the dexamethasone sodium phosphate is 0.10-0.12 wt%, which meets the limitations of claims 22-27.  The active ingredients, i.e., moxifloxacin and dexamethasone, are known for their antibiotic and anti-inflammatory properties (para. 0002), which suggests the subject matter of claim 37.  
Although Singh does not specifically disclose that the composition “remains a solution during topical application to the eye of a patient” as recited in claim 21, this property neverthe-less appears to be inherent in the compositions described in the reference.  This is because Singh discloses compositions that are used for the same purpose as the instant claims (topical ophthal-mic compositions) containing the same active ingredients as in the instant claims (moxifloxacin and dexamethasone) at substantially the same concentrations recited in the instant claims, so it is a reasonable conclusion that the properties recited in the claims are necessarily the same.  The examiner therefore concludes that the compositions of Singh are substantially identical to those of the present claims, so the claimed properties or functions, i.e., that is “remains a solution” during application, are presumed to be inherent.  In cases like this, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01(I).  Once a reference teaching a prod-uct appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency as outlined above, the burden of production shifts to applicant.  See MPEP 2112(V).  Applicant is therefore invited to explain the patentable difference between the instant claims and the teachings of Singh.  
Claims 21-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied above, and further in view of Cagle (US 6,716,830 B2).   
The disclosure of Singh is relied upon as set forth above.  In addition, Singh also discloses using preservatives, such as edetate disodium (para. 0010) and benzalkonium chloride (para. 0013); solubility enhancers, such as pluronic surfactants (para. 0012); buffers, such as boric acid (para. 0009); and humectants, such as sorbitol (para. 0013); and so forth (para. 0005-14), which meets the limitations of claim 35.  Singh (para. 0002) further discloses that moxifloxacin is known in the prior art to be useful in combination with non-steroidal anti-inflammatory agents (NSAIDs), and it refers the reader to “U.S. Pat. No. 6,716,830,” i.e., Cagle (discussed below), for more information about the NSAID.  
The difference between the prior art and the claims at issue is that Singh does not specif-ically disclose that the composition further comprises a non-steroidal anti-inflammatory agent, such as bromfenac.  
Cagle (cited in applicant’s IDS), however, discloses that infections are frequently accom-panied by inflammation (co. 1, ll. 60-61), so it is desirable to include an NSAID together with an antibiotic in a single composition (col. 2, ll. 1-3 and 13-14).  A preferred NSAID is bromfenac (col. 5, l. 22), which meets the limitations of claims 28-29.  
It would therefore have been prima facie obvious to one of skill in the art as of the effec-tive filing date to include bromfenac as taught by Cagle when making an ophthalmic solution as taught by Singh.  One would have been motivated to do so in order to treat inflammation, which Cagle (col. 1, ll. 60-61) teaches frequently accompanies infection.  The citation of “the ‘830 patent” in Singh (para. 0002) is a clear indication that the teachings of these two references should be read in light of each other.  
The concentrations recited in claims 30-31, 34, and 38 would have been viewed as a matter of optimization within the general teachings of Singh and Cagle and therefore prima facie obvious.  See MPEP 2144.05(II)(A) (Optimization Within Prior Art Conditions or Through Routine Experimentation).  
Finally, Cagle discloses using hydroxyethylcellulose (col. 6, l. 25), which is within the mean-ing of “thickener” as recited in claims 35-36.  The use of ingredients that are disclosed in the prior art to be useful for the preparation of ophthalmic compositions in accordance with those known properties and thereby achieving predictable results is not patentable.  It is therefore prima facie obvious to use pharmaceutical excipients taught by the references in accordance with their known properties.  See MPEP 2144.07.   
Claims 33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Cagle as applied above, and further in view of Hernandez (US 2015/0174105 A1).  
The disclosures of Singh and Cagle are relied upon as set forth above.  The difference between the prior art and the claims at issue is that, although Cagle discloses bromfenac (col. 5, l. 21), it does not specifically disclose bromfenac sodium sesquihydrate.  Hernandez, however, discloses that bromfenac sodium sesquihydrate (para. 0025) was a known salt form of bromfenac as of the effective filing date.  The use of salt forms of drugs is well known3 in the pharmaceutical arts, so one would have viewed using bromfenac sodium sesquihydrate as taught by Hernandez instead of bromfenac as disclosed by Cagle as being prima facie obvious.  See MPEP 2144.06(II).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 10,130,639 B1; 10,780,100 B2; and 11,452,732 B2.  Alt-hough the claims at issue are not identical, they are not patentably distinct from each other.  The ‘639 patent claims an ophthalmic composition comprising an aqueous, homogeneous solution of moxi-floxacin, dexamethasone, ETDA, hydroxyethyl cellulose, and so forth, having a pH in the range of about 4.5 to about 8.0.  The ’100 patent claims methods of making compositions within the scope of the instant claims.  See also claims 1 and 11 of the ‘732 patent, of which the present application is a continuation.  The examiner suggests a terminal disclaimer.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
November 14, 2022  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 See the information disclosure statement (IDS) submitted on March 29, 2022  
        3 For example, several of the instant claims generically recite “salts thereof” (see, e.g., claim 23), it being implicit that one of skill in the art would be knowledgeable of such salts.